Exhibit 10.1

 

July 10, 2009

 

BNP Paribas, as Lender and Administrative Agent
787 Seventh Avenue
New York, NY 10019

 

Deutsche Bank Trust Company Americas, as Collateral Agent and Depositary Agent
60 Wall Street, 27th Floor
Mail Stop: NYC60-2710
New York, NY 10005

 

The Lender parties to the Credit
Agreement (as defined below)

 

Re:                             Limited Consent, Waiver and Forbearance under
the Credit Agreement and Account Agreement (each as defined below)

 

Ladies and Gentlemen:

 


1.                                     THIS REQUEST FOR LIMITED CONSENT, WAIVER
AND FORBEARANCE (THIS “CONSENT”) IS DELIVERED TO YOU PURSUANT TO (I) THAT
CERTAIN CREDIT AGREEMENT, DATED AS OF SEPTEMBER 25, 2006 (AS AMENDED,
SUPPLEMENTED AND MODIFIED FROM TIME TO TIME, THE “CREDIT AGREEMENT”), AMONG BFE
OPERATING COMPANY, LLC (“OPCO”), BUFFALO LAKE ENERGY, LLC (“BUFFALO LAKE”),
PIONEER TRAIL ENERGY, LLC (“PIONEER TRAIL” AND, TOGETHER WITH OPCO AND BUFFALO
LAKE, THE “BORROWERS”), OPCO, AS BORROWERS’ AGENT (THE “BORROWERS’ AGENT”), THE
LENDERS PARTY THERETO, BNP PARIBAS, AS ADMINISTRATIVE AGENT AND ARRANGER, AND
DEUTSCHE BANK TRUST COMPANY AMERICAS, AS COLLATERAL AGENT AND (II) THAT CERTAIN
COLLATERAL ACCOUNT AGREEMENT, DATED AS OF SEPTEMBER 25, 2006 (AS AMENDED,
SUPPLEMENTED AND MODIFIED FROM TIME TO TIME, THE “ACCOUNT AGREEMENT”), AMONG THE
BORROWERS, THE BORROWERS’ AGENT, THE COLLATERAL AGENT, AND DEUTSCHE BANK TRUST
COMPANY AMERICAS, AS THE DEPOSITARY AGENT (THE “DEPOSITARY AGENT”).  ALL
CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE THE MEANINGS
ASSIGNED TO SUCH TERMS IN THE CREDIT AGREEMENT.


 


2.                                     THE BORROWERS HAVE ACKNOWLEDGED HAVING
RECEIVED NOTICE BY LETTER DATED MAY 22, 2009 (THE “DEFAULT NOTICE”) THAT A
NUMBER OF DEFAULTS AND EVENTS OF DEFAULT UNDER THE CREDIT AGREEMENT HAVE
OCCURRED AND ARE CONTINUING AS OF THE DATE HEREOF.  THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY ACKNOWLEDGE THAT THE BORROWERS HAVE CONTESTED THE ASSERTIONS
MADE IN THE DEFAULT NOTICE.  ON JUNE 30, 2009, THE OUTSTANDING AMOUNT OF THE
CONSTRUCTION LOANS UNDER THE CREDIT AGREEMENT BECAME DUE AND PAYABLE BECAUSE THE
CONSTRUCTION LOANS MATURED ON SUCH DATE AND WERE NOT CONVERTED INTO TERM LOANS
IN ACCORDANCE WITH THE CREDIT AGREEMENT.


 


3.                                     SECTION 6.1(A) OF THE ACCOUNT AGREEMENT
PROVIDES THAT, ON AND AFTER THE DATE ON WHICH THE DEPOSITARY AGENT HAS RECEIVED
A NOTICE OF AN EVENT OF DEFAULT (WHICH NOTICE WAS PROVIDED PURSUANT TO THE
LIMITED CONSENT AND WAIVER AND AMENDMENT DATED AS OF MAY 28, 2009 BY AND AMONG
THE PARTIES HERETO), THE DEPOSITARY AGENT SHALL ACCEPT ALL NOTICES AND
INSTRUCTIONS REQUIRED TO BE GIVEN TO THE DEPOSITARY AGENT PURSUANT TO THE
ACCOUNT AGREEMENT ONLY FROM THE COLLATERAL AGENT (ACTING ON THE INSTRUCTIONS OF
THE ADMINISTRATIVE AGENT PURSUANT TO THE CREDIT AGREEMENT) AND NOT FROM ANY
OTHER PERSON, AND THE DEPOSITARY AGENT SHALL NOT WITHDRAW,

 

--------------------------------------------------------------------------------


 


DISPOSE OF, TRANSFER, PAY OR OTHERWISE DISTRIBUTE ANY MONIES IN ANY OF THE
ACCOUNTS EXCEPT PURSUANT TO NOTICES AND INSTRUCTIONS FROM THE COLLATERAL AGENT
(ACTING ON THE INSTRUCTIONS OF THE ADMINISTRATIVE AGENT PURSUANT TO THE CREDIT
AGREEMENT).


 


4.                                     HOWEVER, THE BORROWERS ARE IN IMMEDIATE
NEED OF FUNDS FOR THE PURPOSES AND IN THE AMOUNTS SPECIFIED IN THE DAILY CASH
FLOW FORECAST FOR THE THREE-WEEK PERIOD ENDING JULY 31, 2009 FOR THE PAYMENT OF
OPERATION AND MAINTENANCE EXPENSES AS SET FORTH IN EXHIBIT A, AND THEREFORE
HEREBY REQUEST THE LENDERS TO PERMIT THE TRANSFERS SET FORTH IN PARAGRAPH 5
BELOW.


 


5.                                     NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN SECTION 6.1(C) OR ANY OTHER PROVISION OF THE ACCOUNT AGREEMENT BUT
SUBJECT TO THE PROVISO BELOW IN THIS PARAGRAPH, THE COLLATERAL AGENT (ACTING ON
THE INSTRUCTIONS OF THE ADMINISTRATIVE AGENT) HEREBY INSTRUCTS THE DEPOSITARY
AGENT TO NOT WITHDRAW, DISPOSE OF, TRANSFER, PAY OR OTHERWISE DISTRIBUTE ANY
MONIES IN ANY OF THE ACCOUNTS EXCEPT PURSUANT TO SECTIONS 4.2(A)(I), 4.2(A)(IV),
4.2(A)(V)(A), 4.2(B) THROUGH 4.2(E), 4.3, 4.4 AND 4.5 OF THE ACCOUNT AGREEMENT
IN ACCORDANCE WITH A CERTIFICATE PROVIDED BY THE BORROWERS’ AGENT IN CONFORMITY
WITH THE REQUIREMENTS OF THE ACCOUNT AGREEMENT FOR SUCH PURPOSE AND TOGETHER
WITH ANY OTHER DOCUMENTS REQUIRED TO BE DELIVERED THEREWITH (BUT SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH IN THIS CONSENT), UNLESS THE DEPOSITARY AGENT
SHALL HAVE BEEN INSTRUCTED OTHERWISE IN WRITING BY THE COLLATERAL AGENT (ACTING
ON THE INSTRUCTIONS OF THE ADMINISTRATIVE AGENT), IN THE ORDER OF PRIORITY SET
FORTH IN SUCH SECTIONS; PROVIDED, HOWEVER, THAT:


 


A.                                       THE DEPOSITARY AGENT MAY MAKE TRANSFERS
ON ONE OR MORE BUSINESS DAYS, BUT NOT MORE FREQUENTLY THAN WEEKLY, OUT OF THE
OPERATING ACCOUNT PURSUANT TO SECTION 4.3(A) OF THE ACCOUNT AGREEMENT SOLELY FOR
THE USES SPECIFIED IN EXHIBIT A AND IN AN AMOUNT SUCH THAT THE AGGREGATE AMOUNT
TRANSFERRED OUT OF THE OPERATING ACCOUNT PURSUANT TO ALL TRANSFERS FROM THE DATE
HEREOF UNTIL THE DATE OF SUCH TRANSFER DOES NOT EXCEED ONE HUNDRED TEN PERCENT
(110%) OF THE AGGREGATE CUMULATIVE AMOUNT BUDGETED THEREFOR OVER SUCH PERIOD AS
SPECIFIED IN EXHIBIT A; PROVIDED, SUCH WEEKLY TRANSFERS FROM THE OPERATING
ACCOUNT SHALL BE MADE PURSUANT TO A TRANSFER DATE CERTIFICATE SUITABLY MODIFIED
TO PERMIT FOR WEEKLY, RATHER THAN MONTHLY, TRANSFERS; AND


 


B.                                      TRANSFERS FROM THE OPERATING ACCOUNT
SHALL BE SUBJECT TO THE RECEIPT BY THE ADMINISTRATIVE AGENT OF THE REPORTS
PURSUANT TO PARAGRAPH 8 BELOW IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND ITS FINANCIAL ADVISOR, WHICH REPORTS SHALL, INTER ALIA,
CONFIRM THAT THE DEPOSITARY AGENT HAS NOT TRANSFERRED FROM THE OPERATING ACCOUNT
AN AMOUNT IN EXCESS OF ONE HUNDRED TEN PERCENT (110%) OF THE AGGREGATE
CUMULATIVE AMOUNT BUDGETED THEREFOR OVER SUCH PERIOD AS SPECIFIED IN EXHIBIT A.


 


6.                                     THE BORROWERS SHALL ONLY MAKE TRANSFERS
OUT OF THE PAYMENT ACCOUNTS PURSUANT TO SECTION 4.3(B) OF THE ACCOUNT AGREEMENT:
(A) SOLELY FOR THE USES SPECIFIED IN EXHIBIT A AND IN AN AMOUNT SUCH THAT THE
AGGREGATE AMOUNT TRANSFERRED OUT OF THE PAYMENT ACCOUNTS PURSUANT TO ALL
TRANSFERS FROM THE DATE HEREOF UNTIL THE DATE OF SUCH TRANSFER DOES NOT EXCEED
ONE HUNDRED TEN PERCENT (110%) OF THE AGGREGATE CUMULATIVE AMOUNT BUDGETED
THEREFOR OVER SUCH PERIOD AS

 

2

--------------------------------------------------------------------------------


 


SPECIFIED IN EXHIBIT A; AND (B) PROVIDED THE ADMINISTRATIVE AGENT HAS RECEIVED
THE REPORTS PURSUANT TO PARAGRAPH 8 BELOW IN FORM AND SUBSTANCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND ITS FINANCIAL ADVISOR, WHICH REPORTS SHALL, INTER
ALIA, CONFIRM THAT THE BORROWERS HAVE NOT TRANSFERRED FROM THE PAYMENT ACCOUNTS
AN AMOUNT IN EXCESS OF ONE HUNDRED TEN PERCENT (110%) OF THE AGGREGATE
CUMULATIVE AMOUNT BUDGETED THEREFOR OVER SUCH PERIOD AS SPECIFIED IN EXHIBIT A.


 


7.                                     EXHIBIT B HERETO SETS FORTH THE CURRENT
BALANCES IN EACH OF THE ACCOUNTS AS OF THE DATE HEREOF.


 


8.                                     ON OR PRIOR TO EACH TUESDAY OF EVERY WEEK
AFTER THE DATE HEREOF, THE BORROWERS’ AGENT SHALL DELIVER TO THE ADMINISTRATIVE
AGENT A REPORT, CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE BORROWERS (THE
“CFO”), SETTING FORTH (A) THE ACTUAL CASH DISBURSEMENTS ON A LINE ITEM BASIS FOR
THE PRECEDING WEEK (AND ON A CUMULATIVE BASIS SINCE THE DATE HEREOF AND FOR THE
MOST RECENTLY ENDED WEEKLY REPORTING PERIOD) AND CONTAINING A NARRATIVE ANALYSIS
OF THE PERFORMANCE OF THE BORROWERS FOR THE PRECEDING WEEK WITH SPECIFIC
REFERENCE TO THE PERMITTED USES AND PAYEES PROVIDED IN EXHIBIT A AND DISCUSSION
OF ANY VARIANCE FROM THE BUDGETED AMOUNTS PROVIDED IN EXHIBIT A AND (B) THE
REMAINING BALANCES AVAILABLE IN THE ACCOUNTS, EACH IN A FORM REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT.  ON OR PRIOR TO 12:00 NOON (NEW YORK
CITY TIME) ON MONDAY OF EVERY WEEK AFTER THE DATE HEREOF, THE BORROWERS’ AGENT
SHALL DELIVER TO THE ADMINISTRATIVE AGENT A ROLLING CONSOLIDATED 13-WEEK CASH
FLOW FORECAST, CERTIFIED BY THE CFO, SETTING FORTH THE ANTICIPATED CASH REVENUE,
RECEIPTS, EXPENSES, EXPENDITURES AND DISBURSEMENTS IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT.  FOR THE AVOIDANCE OF DOUBT,
THE WEEKLY REPORTS PROVIDED PURSUANT TO THIS PARAGRAPH 8 SHALL NOT AMEND THE
AMOUNTS PROVIDED IN EXHIBIT A.


 


9.                                     THE BORROWERS HEREBY REQUEST, AND THE
ADMINISTRATIVE AGENT (ACTING ON THE INSTRUCTIONS OF THE REQUIRED LENDERS) HEREBY
AGREES, TO FORBEAR FROM EXERCISING ANY RIGHTS AND REMEDIES IT MAY HAVE ARISING
OUT OF THE BORROWERS’ FAILURE TO REPAY THE CONSTRUCTION LOANS ON OR PRIOR TO
JUNE 30, 2009.


 


10.                               THE FOREGOING CONSENTS, WAIVERS AND
FORBEARANCE PROVIDED IN THIS CONSENT SHALL EXPIRE ON JULY 31, 2009 UNLESS
OTHERWISE EXTENDED BY A WRITTEN CONSENT OF THE REQUIRED LENDERS OR TERMINATED
EARLIER BY A WRITTEN NOTICE FROM THE ADMINISTRATIVE AGENT.


 


11.                               NOTWITHSTANDING ANYTHING PROVIDED HEREIN OR IN
THE FINANCING DOCUMENTS, THE BORROWERS ACKNOWLEDGE AND AGREE THAT: (A) THE
FOREGOING WAIVERS, FORBEARANCE AND INSTRUCTIONS PROVIDED HEREIN MAY BE MODIFIED
OR REVOKED AT ANY TIME UPON UNILATERAL NOTICE FROM THE ADMINISTRATIVE AGENT
(ACTING IN ITS SOLE DISCRETION), EXCEPT THAT THE EXTENSION OF THE EXPIRATION
DATE OF THE CONSENTS, WAIVERS AND FORBEARANCE CONTAINED IN PARAGRAPH 10 ABOVE
SHALL REQUIRE THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS; AND (B) FOR SO
LONG AS THE FOREGOING WAIVERS, FORBEARANCE AND INSTRUCTIONS REMAIN IN EFFECT,
THE OPERATING BUDGET IN EFFECT ON THE DATE HEREOF IS HEREBY SUSPENDED FOR ALL
PURPOSES AND THE BORROWERS MAY NOT REQUEST ANY TRANSFERS, WITHDRAWALS OR
PAYMENTS UNDER THE ACCOUNT AGREEMENT, EXCEPT AS EXPRESSLY PROVIDED IN THIS
CONSENT.


 


12.                               THE LENDERS AND AGENTS (COLLECTIVELY THE
“LENDER PARTIES”) PROVIDE THIS CONSENT (I) WITHOUT PREJUDICE TO ANY OF THE
LENDER PARTIES’ RIGHTS UNDER THE CREDIT AGREEMENT, THE OTHER

 

3

--------------------------------------------------------------------------------


 


FINANCING DOCUMENTS AND/OR UNDER APPLICABLE LAW, ALL OF WHICH RIGHTS AND
REMEDIES ARE SPECIFICALLY RESERVED AND (II) WITHOUT PREJUDICE TO THE BORROWERS’
CONTINUING OBLIGATIONS UNDER THE CREDIT AGREEMENT, ALL OF WHICH REMAIN IN FULL
FORCE AND EFFECT.


 


13.                               ON ITS OWN BEHALF AND ON BEHALF OF THE OTHER
LENDER PARTIES, THE ADMINISTRATIVE AGENT HEREBY EXPRESSLY RESERVES ALL OF THE
LENDER PARTIES’ RESPECTIVE INDIVIDUAL AND COLLECTIVE RIGHTS AND REMEDIES UNDER
THE CREDIT AGREEMENT, THE OTHER FINANCING DOCUMENTS AND APPLICABLE LAW,
INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO THE EXISTENCE OF ANY DEFAULTS OR
EVENTS OF DEFAULT UNDER THE CREDIT AGREEMENT, AND THE REMEDIES AVAILABLE UNDER
SECTION 7.2(B) THEREOF.  THE LENDER PARTIES (I) HAVE NOT WAIVED AND DO NOT
INTEND TO WAIVE ANY EXISTING OR FUTURE DEFAULTS OR EVENTS OF DEFAULT UNDER THE
CREDIT AGREEMENT, AND (II) EXCEPT AS EXPRESSLY SET FORTH HEREIN TO THE CONTRARY,
ARE NOT OBLIGATED IN ANY WAY, AND HAVE NOT AGREED, TO “STAND STILL” OR IN ANY
RESPECT FORBEAR FROM INDIVIDUALLY OR COLLECTIVELY ENFORCING RIGHTS OR REMEDIES
UNDER THE CREDIT AGREEMENT, ANY OTHER FINANCING DOCUMENT OR UNDER ANY APPLICABLE
LAW, ALL OF WHICH RIGHTS AND REMEDIES ARE EXPRESSLY RESERVED BY THE LENDER
PARTIES, INCLUDING THE RIGHT TO EXERCISE ANY REMEDIES IN RESPECT OF THE EVENTS
OF DEFAULT SPECIFIED IN THE DEFAULT NOTICE.  NO ORAL COMMUNICATION, COURSE OF
CONDUCT, PAST OR FUTURE FORBEARANCE ON THE PART OF ANY OF THE LENDER PARTIES
SHOULD BE VIEWED AS A LIMITATION UPON OR WAIVER OF THE ABSOLUTE RIGHT AND
PRIVILEGE OF THE LENDER PARTIES IN EXERCISING REMEDIES THAT CURRENTLY OR MAY IN
THE FUTURE EXIST, AND ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT OR REMEDY
UNDER THE FINANCING DOCUMENTS SHALL NOT PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR REMEDY.


 


14.                               PURSUANT TO SECTION 9.12(A) OF THE CREDIT
AGREEMENT, THE LENDERS HEREBY AUTHORIZE AND DIRECT THE ADMINISTRATIVE AGENT, THE
ADMINISTRATIVE AGENT (ACTING UPON INSTRUCTIONS OF THE REQUIRED LENDERS) HEREBY
AUTHORIZES AND DIRECTS THE COLLATERAL AGENT AND THE COLLATERAL AGENT HEREBY
AUTHORIZES AND DIRECTS THE DEPOSITARY AGENT, TO EXECUTE AND DELIVER THIS CONSENT
AND ANY OTHER DOCUMENTS WHICH MAY BE REASONABLY NECESSARY TO GIVE EFFECT TO THIS
CONSENT.


 


15.                               EXCEPT AS EXPRESSLY AMENDED HEREBY, ALL TERMS
AND CONDITIONS CONTAINED IN THE CREDIT AGREEMENT AND ALL OTHER FINANCING
DOCUMENTS SHALL REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS.


 


16.                               THIS CONSENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE CONFLICT OF LAW RULES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).


 


17.                               THIS CONSENT SHALL BECOME EFFECTIVE AS OF THE
DATE FIRST WRITTEN ABOVE (THE “EFFECTIVE DATE”) UPON THE FOLLOWING CONDITIONS
HAVING BEEN FULLY SATISFIED:  (A) THE LENDERS SHALL HAVE EXECUTED AND DELIVERED
(INCLUDING BY WAY OF FACSIMILE OR ELECTRONIC “PDF” FORMAT) TO THE ADMINISTRATIVE
AGENT DULY EXECUTED COUNTERPARTS OF THIS CONSENT AND (B) THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT AND THE DEPOSITARY AGENT SHALL HAVE EXECUTED AND
DELIVERED DULY EXECUTED COUNTERPARTS OF THIS CONSENT.


 


18.                               THE PARTIES HERETO AGREE THAT THIS CONSENT MAY
BE EXECUTED IN COUNTERPARTS.

 

4

--------------------------------------------------------------------------------


 

{signature pages follow}

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, by their officers duly authorized, have
caused this letter to be duly executed and delivered as of the date first above
written.

 

 

BFE OPERATING COMPANY, LLC,
as Borrower

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

BUFFALO LAKE ENERGY, LLC,
as Borrower

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

PIONEER TRAIL ENERGY, LLC, as
Borrower

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

BFE OPERATING COMPANY, LLC,

 

as Borrowers’ Agent

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

BNP PARIBAS, as Lender

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

STANDARD CHARTERED BANK,
as Lender

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

AGFIRST FARM CREDIT BANK,
as Lender

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

FARM CREDIT SERVICES OF AMERICA,

 

as Lender

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

GREENSTONE FARM CREDIT SERVICES,
ACA/FLCA, as Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

METROPOLITAN LIFE INSURANCE
COMPANY, as Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

AMARILLO NATIONAL BANK,
as Lender

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

FARM CREDIT BANK OF TEXAS,
as Lender

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK INTERNATIONAL”, NEW YORK BRANCH,
as Lender

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

FIRST NATIONAL BANK OF OMAHA,
as Lender

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

CIFC Funding 2006-IB, LTD., as Lender

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

CIFC Funding 2006-II, LTD., as Lender

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

CIFC Funding 2006-III, LTD., as Lender

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Collateral Agent and
Depositary Agent

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

BNP PARIBAS, as Administrative Agent

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO CONSENT

 

PERMITTED OPERATION AND MAINTENANCE EXPENSES UNDER CONSENT

 

--------------------------------------------------------------------------------


 

EXHIBIT B TO CONSENT

 

OUTSTANDING BALANCES IN ACCOUNTS AS OF [          ]

 

--------------------------------------------------------------------------------